Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 9/27/2021. Currently claims 1-16 and 18-20 are pending.
Claim Objections
Claims 1-16 and 18-20 objected to because of the following informalities:  Independent claims 1, 12 and 18 have been amended from previously reciting “a second atrial arrhythmia detection criteria” to now recite “a second atrial arrhythmia confirmation criteria”. The claim recites “a second atrial arrhythmia confirmation criteria” without first reciting “a first atrial arrhythmia confirmation criteria”. While this term is not indefinite, reciting a “second confirmation criteria” generally implies there is a “first conformation criteria”. However, in the claims there is only one confirmation criteria. There are several ways to amend to fix this issue. One possible change is instead of claiming “a first atrial arrhythmia detection criteria” and “a second atrial arrhythmia confirmation criteria”, claim “an atrial arrhythmia detection criteria” and “an atrial confirmation criteria”. 
Appropriate correction is required.
If applicant wishes further clarification or wants confirmation that a proposed amendment that would overcome the objection, applicant is encouraged to contact examiner.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 9/27/2021, with respect to the previous rejection of claims 4 and 15 under 35 USC 103 as being unpatentable over Sakar in view of Gillberg in view of Baumann have been fully considered and are persuasive.  The previous prior art rejection of claims 4 and 15 has been withdrawn. The additional amendment of now requiring the adjustment of the sensitivity or specificity of both the first atrial arrhythmia detection criteria and the second atrial arrhythmia confirmation criteria instead of either one or both a first atrial arrhythmia detection criteria and a second atrial arrhythmia detection criteria in combination with argument claims 4 and 15 “goes beyond a mere comparison to a threshold and recites detecting a number of changes in amplitude ... within a specified period of time” as recited on pg. 9 of the arguments is found to be persuasive. The prior art rejection for these claims have been removed and no new prior art rejection has been made for these claims.

Applicant’s arguments, see pgs. 8-11, filed 9/27/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 11-14, 16 and 18-20 under 35 USC 103 as being unpatentable over Sarkar in view of Gillberg in view of Baumann, claims 7-8 rejected under 35 USC 103 as being unpatentable over Sarkar in view of Gillberg in view of Baumann in view of Olson and claims 9-10 rejected under 35 USC 103 as being unpatentable over Sarkar in view of Gillberg in view of Baumann in view of Gunderson  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional the reference of Allavatam et al (US 20160331985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 11-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al (US 20160235317) hereafter known as Sarkar in further view of Gillberg et al (US 20130109985) hereafter known as Gillberg in further view of 



Regarding Claim 1:
Sarkar discloses:
An apparatus of an ambulatory medical device [see abstract in particular “An implantable medical device and method for determining an atrial arrhythmia” and para 70… “The AF response may be to generate a patient alarm or deliver or adjust a therapy”] comprising:
an arrhythmia detection circuit including signal processing circuitry [see para 28 in particular “the methods of the present invention may also be practiced with other types of devices such as those employing dedicated digital circuitry”. Circuitry indicates a circuit structure and as outlined below as Sarkar discloses this circuitry performing the functions as recited, this circuitry is at least an arrhythmia detection circuit. Additionally while the digital circuitry is not explicitly stated as “signal processing circuitry”, para 38 (see “The durations of the escape intervals are determined by microprocessor 224 via data/address bus 218.”) and para 33 (see “Microprocessor 224 may employ digital signal analysis techniques to characterize the digitized signals stored in random access memory 226 to recognize and classify the patient's heart rhythm employing any of the numerous signal processing methodologies known in the art.”) of Sarkar disclose how digital circuitry operates in tandem with a microprocessor to analyze signals and control 
receive a cardiac signal representative of cardiac activity of a subject [see Fig 5 element 202 and para 37 in particular “upon sensing of R-waves or P-waves as indicated by signals on lines 202 and 206, respectively” Based on Para 37 element 202 “sensing VCL signal” is indicated as providing R waves. R waves are at least a cardiac signal as claimed].
apply a first arrhythmia detection criteria to the received cardiac signal [see Fig 5 element 204 and para 61 in particular “At block 204 the VCL intervals, e.g. RRIs, are collected over a predetermined rhythm detection time interval, for example for 2 minutes.  Data collected over the established detection time interval is used to classify the rhythm at the end of the detection time interval.” As indicated in this section the interval between these R waves (RRI) part of the first criteria. also see Fig. 5 elements 224 and 226, para 66 in particular “an RRI variability metric for detecting AF, referred to as an AF score is computed as generally described in the above-incorporated '911 patent.  Briefly, the AF score may be defined by the equation: AF Evidence=Irregularity Evidence-Origin Count-PAC Evidence” and see para 70… in particular “The AF score will be compared to an interval variation threshold for detecting AF, or AF detection threshold, at Block 224.  If the metric crosses, i.e., the AF score is greater than the interval variation threshold, AF detection is made at block 226.” As indicated in these sections after RRI’s (or R wave intervals) are obtained and subject to several conditions as shown in Fig. 5, the data from these intervals between R waves is processed to create an AF score. The AF score is a metric for the variability in the intervals between 
detect, a sensing event that causes false indications of detection of arrhythmia by one or both of the first atrial arrhythmia detection criteria and second atrial arrhythmia confirmation citeria” [see Para 66… “Briefly, the AF score may be defined by the equation: AF Evidence=Irregularity Evidence-Origin Count-PAC Evidence” PAC refers to premature atrial contractions which are sensing events. PAC events are understood to cause false indications. Also as PAC is used to calculated in the process of determining the second criteria (AF score).]
However, Sarkar fails to disclose “apply, in response to the applied first arrhythmia detection criteria producing a positive indication of a type of arrhythmia, a second arrhythmia confirmation criteria to the received cardiac signal, wherein the second arrhythmia confirmation criteria is different from the first criteria and more specific to detection of the type arrhythmia than the first detection criteria”. Additionally, while Sarkar does disclose a processor that detects a sensing event and adjusts in response to the sensing event, Sarkar uses an indication that arrhythmia detection criteria is only susceptible in the form of a P-wave [see Fig. 11 element 704 and para 90 of Sarkar… in particular “If a P-wave is identified during P-sense detection 606, Yes in Block 704, the detection interval is identified as not being associated with an atrial fibrillation event”. As indicated in Fig. 11 and para 90, Sarkar uses the presence /  also see para 90 in particular… “The adjustment count associated with the adjusting of the AF detection threshold, described below, is incremented” also see para 93 in particular “during periods of P-sense detection 606 when atrial fibrillation is not being identified 608, Yes in Block 704, the adaptive threshold 612 is increased, Block 714, and added to the AF threshold 614, Block 720, until the adaptive threshold 610 reaches an adaptive threshold maximum 616”. As mentioned in these sections, and specifically shown in Fig. 11, after the first criteria is met (see element 702) , when there is presence of a p-wave (ie an indication of susceptible to a false positive) than the AF detection threshold is incrementally increased (see element 714). This increased amount is added to increase the AF detection threshold (the second criteria) until it reaches a maximum at which point no more increases will occur (see element 718 and 720) until certain conditions change. These increases are at least an adjustment to a sensing event for the first criteria] Thus, Sarkar does not fully disclose, “adjust, in response to the detected sensing event that causes false indications of detection of arrhythmia by one or both of the first atrial arrhythmia detection criteria and the second atrial arrhythmia confirmation criteria, sensitivity or specificity of the first atrial arrhythmia detection criteria and the second atrial arrhythmia confirmation criteria.”
Baumann discloses that premature atrial contractions are events that at a high enough number cause false positives for atrial arrhythmia [see para 97… “patients who exhibit high numbers of premature Atrial contractions (PACs), this threshold of R-R variability might be too low, and this algorithm will trigger a lot of false positive AFIB events”] in the analogous art of electroencephalogram diagnostics [see para 70… “Measurement devices may be the three or more electrodes shown on the patches in previous Figures for ECG measurements, as well as thermocouples or thermistors, accelerometers, a magnetoresistance (GMR) sensor, and electrodes for other measurements including EEGs”].
Gillberg discloses using a processing module (understood to be inclusive of circuits) that further analyzes a detected arrhythmia event by matching the detected arrhythmia with patterns in order to determine what type of arrhythmia this event is [see para 77… “processing module 132 may also implement a template matching algorithm in order to determine the morphology of a detected arrhythmia and to further classify the arrhythmia.”] Additionally Gillberg discloses that some arrhythmias are life-threatening and require treatment [see para 78… “Upon detection of potentially life-threatening arrhythmias (e.g., VT/VF), processing module 132 may instruct signal generator module 138 to treat the potentially life-threatening arrhythmia using high-energy therapies (e.g., 
cardioversion or defibrillation therapy).  Potentially life-threatening arrhythmias (e.g., VT/VF) that are typically treated using high-energy therapies (e.g., cardioversion or defibrillation) may be referred to herein as "shockable arrhythmias.”] in the analogous art of arrhythmia diagnostics [see para 4… “The present disclosure may sense ventricular events and detect arrhythmias using a primary sensing vector.”]. 
	Allavatam discloses choosing between tiers of criteria (including at least two different tiers of criteria) based on detected events [see para 54… “Multiple tiers or criteria may apply in this illustrative example, for example, if a noise marker is identified in the previous 8 detected events, or three noise markers in the previous 24 detected events, then the illustrative example would apply the "more conservative" criteria 102.”] with one being a conservative criteria and the other being an aggressive criteria which is understood to be a less sensitive and more sensitive criteria respectively when certain signal characteristics are noted [see para 46… “selection of less sensitive and more conservative criteria to arrhythmia identification and, when certain signal characteristics are noted, to switch to more aggressive criteria for arrhythmia identification.”] for the purpose of allowing for quicker identification of arrhythmias while retaining the ability to apply a more detailed analysis when needed [see para 83… “allow quicker identification of an arrhythmia in certain circumstances, while retaining the potential benefit of applying more conservative criteria in other circumstances”] in the analogous art of implantable devices related to arrhythmia [see para 3… “The present invention includes implantable devices and methods of operation in implantable devices which implement dual and adaptive arrhythmia detection criteria.”]. Allavatam further discloses these signal characteristics are inclusive of morphology analysis [see Fig. 3 elements 110, 120 and 114 and para 48… “A potential arrhythmia could also be identified through shape (morphology) analysis”].
 	Since Baumann discloses that premature atrial contractions alone can cause false positives, it would have been obvious to one having ordinary skill to not only modify the AF score (factor controlling specificity and sensitivity as discussed earlier in the rejection to this claim) with irregularity evidence, origin count and PAC evidence, together with the detection of a p-wave, but also with only premature atrial contractions 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sarkar in view of Baumann’s arrhythmia detection circuit to include an additional step of classifying the detected arrhythmia using template matching similarly to that disclosed by Gillberg so that a practitioner can be notified if this arrhythmia event is potentially life threating and potentially needs to be immediately treated.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sarkar in view of Baumann in view of Gillberg by modifying the classification of arrhythmia by using template matching (ie a type of morphology matching like that discussed by Allavatam) with a more sensitive detection criteria and a less sensitive detection criteria similarly to that taught by Allavatam such that a less sensitive criteria is used when PACs (a sensing event known to cause a false indication and thus a noise marker) or occur in previous segments when identifying the specific arrhythmia as this will allow for quicker identification of the type of arrhythmia while guaranteeing greater accuracy in situations where the likelihood of a false indication is far less likely.



Regarding Claim 2, see Fig. 5 elements  212, 224 and para 63 of Sarkar [in particular “The total number of VCLs (e.g. RRIs) rejected during the detection time interval due to noise is compared to a noise rejection threshold at block 212.  If the noise rejection threshold is exceeded, the current rhythm detection status is held at block 214.  The current time interval is considered to be too noisy for use in rhythm detection and no change in the status of the currently detected rhythm will be made based on the VCLs measured during the current time interval”]. This section discloses that the number of noise hits limits whether the system can advance through to eventually element 224. A noise rejection threshold is at least a specific number of hits. Para 30 of Sarkar [see in particular “In accordance with the invention, ICD 10 and, more specifically, microprocessor 224 automatically adjusts the sensitivity of atrial sense amplifier 204, ventricular sense amplifier 200 or both in response to detection of oversensing in order to reduce the likelihood of oversensing.”] and Fig. 5 of Sarkar show that once the signal reaches element 224 ,which is a microprocessor, that the device will automatically adjust the amplifiers which provide the measurement of VCL’s (part of the first criteria) when oversensing its detected or likely to occur which results in a change in sensitivity or specificity of the measurement of VCLs. Thus, the first arrhythmia criteria’s is adjusted as claimed. Since the second atrial confirmation criteria is dependent on first atrial arrhythmia criteria it is understood that second atrial confirmation criteria will be affected as well.





Regarding Claim 5, paragraphs 7 and 33 of Sarkar [see in particular “Therefore, what is needed is a method and apparatus for improving detection of atrial tachyarrhythmia to reduce false detection in a cardiac medical device” and “An exemplary tachyarrhythmia 
recognition system is described in U.S.  Pat.  No. 5,545,186 issued to Olson et 
al, incorporated herein by reference in its entirety.” respectively] indicate the device being configured to detect atrial tachyarrhythmia. Also as discussed in the rejection to independent claim above, the embodiments are directed to atrial fibrillation (which is a type of atrial tachycardia). As disclose in rejection to the independent claim above, when a high enough PAC event occurs then the AF detection threshold is increased until a maximum is reached (thereby reciting a change in sensitivity or specificity for the If the count of the number of consecutive current atrial fibrillation detection intervals, or the duration for which atrial fibrillation has been currently determined to be occurring is greater than the detected AF duration threshold, Yes in Block 708, an adjustment count associated with the adjusting of the AF detection threshold, described below, is reset to zero”] show that after p-waves stop occurring (indicating that the data is not susceptible to false data) , the added adjusted amount becomes 0 and the AF detection threshold returns to it’s original value within a set time. Since the second atrial confirmation criteria is dependent on first atrial arrhythmia criteria it is understood that second atrial confirmation criteria will be affected as well.


Regarding Claim 6, paragraph 59 of Sarkar further discloses specifically detecting atrial flutter as an optional embodiment for analysis instead of Atrial fibrillation [see in particular “However it is recognized that aspects of the method may be applied to detection of other atrial arrhythmias, such as atrial flutter or other forms of atrial tachycardia.”] Additionally, Sarkar in view of Baumann in view of Gillberg discloses a first and second arrhythmia detection criteria that includes detection of sensed ventricular depolarization intervals satisfy a specific ventricular depolarization interval scatter detection threshold. This is best shown in Fig 5 elements 220 and 224 along with paragraph 59 of Sarkar [see in particular “As illustrated in FIG. 5, according to one embodiment, the determination of an atrial arrhythmia may be based on the irregularity of ventricular cycles having RR intervals that exhibit discriminatory signatures when plotted in a Lorenz scatter plot”] and paragraph 66 [“At block 220 an RRI variability metric (or more generally a VCL variability metric) is determined from the scatter plot.”]. The depolarization intervals are understood to be the intervals between R waves which correlates RR intervals. Additionally, as discussed in paragraph 59 and 66 of Sarkar, Sarkar discloses analyzing data by making a scatter plot of these RR intervals to obtain a RRI (RR interval) variability metric. This metric is than compared to a threshold value (understood to be the VV interval scatter AF detection threshold) as indicated in element 224. Since the second atrial confirmation criteria is dependent on first atrial arrhythmia criteria it is understood that second atrial confirmation criteria will be affected as well.


Regarding Claim 11, Fig. 11 elements 712, 714, 716, 718, 720, and the direction of the arrows show that the first detection criteria (which includes the threshold)  is interactively modified with incremental adjustments being made to the AF threshold (which is a change in sensitivity or specificity of the second criteria) as long as sensing event occurs until a maximum is reached . Additionally see para 89 [see in particular “If the count of the number of consecutive current atrial fibrillation detection intervals, or the duration for which atrial fibrillation has been currently determined to be occurring is greater than the detected AF duration threshold, Yes in Block 708, an adjustment count associated with the adjusting of the AF detection threshold, described below, is reset to zero”] which discloses that after p-waves stop occurring (indicating that the data is not susceptible to false data) , the added adjusted amount becomes 0 and the AF detection 



Regarding Claim 12
Sarkar discloses:
A method of controlling operation [see abstract in particular “An implantable medical device and method for determining an atrial arrhythmia”] of an arrhythmia detection circuit [see para 28 “the methods of the present invention may also be practiced with other types of devices such as those employing dedicated digital circuitry” Circuitry indicates a circuit structure and as outlined below as Sarkar discloses this circuitry performing the functions as recited, this circuitry is at least an arrhythmia detection circuit.], the method comprising:
receiving a cardiac signal representative of electrical cardiac activity at the arrhythmia detection circuit [see Fig 5 element 202 and para 37 in particular “upon sensing of R-waves or P-waves as indicated by signals on lines 202 and 206, respectively” Based on Para 37 element 202 “sensing VCL signal” is indicated as providing R waves. R waves are at least a cardiac signal as claimed]
applying a first arrhythmia detection criteria to the received cardiac signal using the arrhythmia detection circuit [see Fig 5 element 204 and para 61 in particular “At block 204 the VCL intervals, e.g. RRIs, are collected over a predetermined rhythm detection time interval, for example for 2 minutes.  Data collected over the established detection time interval is used to classify the rhythm at the end of the detection time interval.” As indicated in this section the interval between these R waves (RRI) part of the first criteria. Also see Fig. 5 elements 224 and 226, para 66 in particular “an RRI variability metric for detecting AF, referred to as an AF score is computed as generally described in the above-incorporated '911 patent.  Briefly, the AF score may be defined by the equation: AF Evidence=Irregularity Evidence-Origin Count-PAC Evidence” and see para 70… in particular “The AF score will be compared to an interval variation threshold for detecting AF, or AF detection threshold, at Block 224.  If the metric crosses, i.e., the AF score is greater than the interval variation threshold, AF detection is made at block 226.” As indicated in these sections after RRI’s (or R wave intervals) are obtained and subject to several conditions as shown in Fig. 5, the data from these intervals between R waves is processed to create an AF score. The AF score is a metric for the variability in the intervals between R waves. This AF score is then compared to a detection threshold to determine whether there arrhythmia occurs or not (see element 224). If the metric is less than the threshold then AF is detected (see element 226). AF is referring to atrial fibrillation (a type of arrhythmia). The detection threshold or element 224 in combination with interval between R waves  is a first criteria]
detect, in response to the applied first and second atrial arrhythmia detection criteria, a sensing event that causes false indications of detection of arrhythmia by one or both of the first and second atrial arrhythmia detection criteria” [see Para 66… “Briefly, the AF score may be defined by the equation: AF Evidence=Irregularity Evidence-Origin Count-PAC Evidence” PAC refers to premature atrial contractions which are sensing events. PAC events are understood to cause false indications. Also as PAC is used to calculated in the process of determining the second criteria (AF score).]
However, Sarkar fails to disclose “apply, in response to the applied first arrhythmia detection criteria producing a positive indication of a type of arrhythmia, a second arrhythmia detection criteria to the received cardiac signal, wherein the second arrhythmia detection criteria is different from the first criteria and more specific to detection of the type arrhythmia than the first detection criteria”. Additionally, while Sarkar does disclose a processor that detects a sensing event and adjusts in response to the sensing event, Sarkar uses an indication that arrhythmia detection criteria is only susceptible in the form of a P-wave [see Fig. 11 element 704 and para 90 of Sarkar… in particular “If a P-wave is identified during P-sense detection 606, Yes in Block 704, the detection interval is identified as not being associated with an atrial fibrillation event”. As indicated in Fig. 11  and para 90, Sarkar uses the presence / absence of a p-wave to verify the validity of arrhythmia], not a sensing event that is causes a false indication (ie the PAC) to “adjust, in response to a detected sensing event, sensitivity or specificity of one or both of the first and second arrhythmia detection criteria [see Fig. 11 elements 714, 718, 720, and 720 also see para 90 in particular… “The adjustment count associated with the adjusting of the AF detection threshold, described below, is incremented” also see para 93 in particular “during periods of P-sense detection 606 when atrial fibrillation is not being identified 608, Yes in Block 704, the adaptive threshold 612 is increased, Block 714, and added to the AF threshold 614, Block 720, until the adaptive threshold 610 reaches an adaptive threshold maximum 616”. As mentioned in these sections, and specifically shown in Fig. 11, after the first criteria is met (see element 702) , when there is presence of a p-wave (ie an indication of susceptible to a false positive) than the AF detection threshold is incrementally increased (see element 714). This increased amount is added to increase the AF detection threshold (the second criteria) until it reaches a maximum at which point no more increases will occur (see element 718 and 720) until certain conditions change. These increases are at least an adjustment to a sensing event for the first criteria] Thus, Sarkar does not fully disclose, adjusting, in response to the detected sensing event, sensitivity or specificity of the first atrial arrhythmia detection criteria and the second atrial arrhythmia confirmation criteria using the arrhythmia detection circuit.
Baumann discloses that premature atrial contractions are events that at a high enough number cause false positives for atrial arrhythmia [see para 97… “patients who exhibit high numbers of premature Atrial contractions (PACs), this threshold of R-R variability might be too low, and this algorithm will trigger a lot of false positive AFIB events”] in the analogous art of electroencephalogram diagnostics [see para 70… “Measurement devices may be the three or more electrodes shown on the patches in previous Figures for ECG measurements, as well as thermocouples or thermistors, accelerometers, a magnetoresistance (GMR) sensor, and electrodes for other measurements including EEGs”].
Gillberg discloses using a processing module (understood to be inclusive of circuits) that further analyzes a detected arrhythmia event by matching the detected arrhythmia with patterns in order to determine what type of arrhythmia this event is [see processing module 132 may also implement a template matching algorithm in order to determine the morphology of a detected arrhythmia and to further classify the arrhythmia.”] Additionally Gillberg discloses that some arrhythmias are life-threatening and require treatment [see para 78… “Upon detection of potentially life-threatening arrhythmias (e.g., VT/VF), processing module 132 may instruct signal generator module 138 to treat the potentially life-threatening arrhythmia using high-energy therapies (e.g., 
cardioversion or defibrillation therapy).  Potentially life-threatening arrhythmias (e.g., VT/VF) that are typically treated using high-energy therapies (e.g., cardioversion or defibrillation) may be referred to herein as "shockable arrhythmias.”] in the analogous art of arrhythmia diagnostics [see para 4… “The present disclosure may sense ventricular events and detect arrhythmias using a primary sensing vector.”]. 
	Allavatam discloses choosing between tiers of criteria (including at least two different tiers of criteria) based on detected events [see para 54… “Multiple tiers or criteria may apply in this illustrative example, for example, if a noise marker is identified in the previous 8 detected events, or three noise markers in the previous 24 detected events, then the illustrative example would apply the "more conservative" criteria 102.”] with one being a conservative criteria and the other being an aggressive criteria which is understood to be a less sensitive and more sensitive criteria respectively when certain signal characteristics are noted [see para 46… “selection of less sensitive and more conservative criteria to arrhythmia identification and, when certain signal characteristics are noted, to switch to more aggressive criteria for arrhythmia identification.”] for the purpose of allowing for quicker identification of arrhythmias while retaining the ability to apply a more detailed analysis when needed [see para 83… “allow quicker identification of an arrhythmia in certain circumstances, while retaining the potential benefit of applying more conservative criteria in other circumstances”] in the analogous art of implantable devices related to arrhythmia [see para 3… “The present invention includes implantable devices and methods of operation in implantable devices which implement dual and adaptive arrhythmia detection criteria.”]. Allavatam further discloses these signal characteristics are inclusive of morphology analysis [see Fig. 3 elements 110, 120 and 114 and para 48… “A potential arrhythmia could also be identified through shape (morphology) analysis”].
 	Since Baumann discloses that premature atrial contractions alone can cause false positives, it would have been obvious to one having ordinary skill to not only modify the AF score (factor controlling specificity and sensitivity as discussed earlier in the rejection to this claim) with irregularity evidence, origin count and PAC evidence, together with the detection of a p-wave, but also with only premature atrial contractions (ie PAC evidence) alone with the detection of a p-wave as this is a subcombination of the possible combinations of equation for the AF score taught by Sarkar and this will help to account for additional situations that cause false positives; thereby, improving the ability of Sarkar to remove false positives and provide greater accuracy for detecting true arrhythmia conditions.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sarkar in view of Baumann’s arrhythmia detection circuit to include an additional step of classifying the detected arrhythmia using template matching similarly to that disclosed by Gillberg so that a practitioner can be notified if 
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sarkar in view of Baumann in view of Gillberg by modifying the classification of arrhythmia by using template matching (ie a type of morphology matching like that discussed by Allavatam) with a more sensitive detection criteria and a less sensitive detection criteria similarly to that taught by Allavatam such that a less sensitive criteria is used when PACs (a sensing event known to cause a false indication and thus a noise marker) occur in previous segments when identifying the specific arrhythmia as this will allow for quicker identification of the type of arrhythmia while guaranteeing greater accuracy in situations where the likelihood of a false indication is far less likely.


Regarding Claim 13, see Fig. 5 elements  212, 224 and para 63 of Sarkar [in particular “The total number of VCLs (e.g. RRIs) rejected during the detection time interval due to noise is compared to a noise rejection threshold at block 212.  If the noise rejection threshold is exceeded, the current rhythm detection status is held at block 214.  The current time interval is considered to be too noisy for use in rhythm detection and no change in the status of the currently detected rhythm will be made based on the VCLs measured during the current time interval”]. This section discloses that the number of noise hits limits whether the system can advance through to eventually element 224. A noise rejection threshold is at least a specific number of hits. Para 30 [see in particular In accordance with the invention, ICD 10 and, more specifically, microprocessor 224 automatically adjusts the sensitivity of atrial sense amplifier 204, ventricular sense amplifier 200 or both in response to detection of oversensing in order to reduce the likelihood of oversensing.”] and Fig. 5 shows that once the signal reaches element 224 ,which is a microprocessor, that the device will automatically adjust the amplifiers which provide the measurement of VCL’s (part of the first criteria) when oversensing its detected or likely to occur which results in a change in sensitivity or specificity of the measurement of VCLs. Thus, the first arrhythmia criteria’s is adjusted as claimed.  


Regarding Claim 14, see Fig. 11. In particular see elements 704, 712, 714, 716, 718, 720 and 722 of Sarkar. As shown in this Fig. 11, element 704 determines if a P-wave is present  or not which provides a sensing event that indicates a rhythm that is susceptible to false indications if this wave is present.




Regarding Claim 16, paragraphs 7 and 33 of Sarkar [see in particular respectively “Therefore, what is needed is a method and apparatus for improving detection of atrial tachyarrhythmia to reduce false detection in a cardiac medical device” and “An exemplary tachyarrhythmia recognition system is described in U.S.  Pat.  No. 5,545,186 issued to Olson et al, incorporated herein by reference in its entirety.” respectively] If the count of the number of consecutive current atrial fibrillation detection intervals, or the duration for which atrial fibrillation has been currently determined to be occurring is greater than the detected AF duration threshold, Yes in Block 708, an adjustment count associated with the adjusting of the AF detection threshold, described below, is reset to zero”] show that after p-waves stop occurring (indicating that the data is not susceptible to false data) , the added adjusted amount becomes 0 and the AF detection threshold returns to it’s original value within a set time.




Regarding Claim 18:
Sarkar discloses:
A system [see abstract “An implantable medical device”] comprising:
a sensing circuit configured to provide a sensed ventricular cardiac signal of a subject when operatively coupled to electrodes that contact a subject [see para 28 “the methods of the present invention may also be practiced with other types of devices such as those employing dedicated digital circuitry” in para 28. The recited circuitry implies multiple circuits. Additionally, see Fig 5 element 202 and para 37 in particular (“upon sensing of R-waves or P-waves as indicated by signals on lines 202 and 206, respectively”) Based on Para 37 element 202 “sensing VCL signal” is indicated as providing R waves. R waves are at least a ventricular cardiac signal. Since at least one of the functions of the circuitry is to sense a cardiac signal, a sensing circuit is understood to be at least part of the circuitry and thus a sensing circuit is taught as claimed.]; and
an arrhythmia detection circuit operatively coupled to the sensing circuit [see “the methods of the present invention may also be practiced with other types of devices such as those employing dedicated digital circuitry” in para 28. The teaching of multiple circuits is implied through the recited “circuitry” (as indicated previously in the rejection to this claim) and since, as outlined below, Sarkar discloses this circuitry performing the functions as recited, this circuitry is at least an arrhythmia detection circuit.] and configured to:
apply a first atrial arrhythmia detection criteria to the sensed ventricular cardiac signal [see Fig 5 element 204 and para 61 in particular “At block 204 the VCL intervals, e.g. RRIs, are collected over a predetermined rhythm detection time interval, for example for 2 minutes.  Data collected over the established detection time interval is used to classify the rhythm at the end of the detection time interval.” As indicated in this section the interval between these R waves (RRI) part of the first criteria also see Fig. 5 elements 224 and 226, para 66 in particular “an RRI variability metric for detecting AF, referred to as an AF score is computed as generally described in the above-incorporated '911 patent.  Briefly, the AF score may be defined by the equation: AF Evidence=Irregularity Evidence-Origin Count-PAC Evidence” and see para 70… in particular “The AF score will be compared to an interval variation threshold for detecting AF, or AF detection threshold, at Block 224.  If the metric crosses, i.e., the AF score is greater than the interval variation threshold, AF detection is made at block 226.” As indicated in these sections after RRI’s (or R wave intervals) are obtained and subject to several conditions as shown in Fig. 5, the data from these intervals between R waves is processed to create an AF score. The AF score is a metric for the variability in the intervals between R waves. This AF score is then compared to a detection threshold to determine whether there arrhythmia occurs or not (see element 224). If the metric is less than the threshold then AF is detected (see element 226). AF is referring to atrial fibrillation (a type of arrhythmia). The detection threshold or element 224 in combination with interval between R waves is a first criteria]
detect, in response to the applied first and second atrial arrhythmia detection criteria, a sensing event that causes false indications of detection of arrhythmia by one or both of the first and second atrial arrhythmia detection criteria” [see Para 66… “Briefly, the AF score may be defined by the equation: AF Evidence=Irregularity Evidence-Origin Count-PAC Evidence” PAC refers to premature atrial contractions which are sensing events. PAC events are understood to cause false indications. Also as PAC is used to calculated in the process of determining the second criteria (AF score).]
However, Sarkar fails to disclose “apply, in response to the applied first arrhythmia detection criteria producing a positive indication of a type of arrhythmia, a If a P-wave is identified during P-sense detection 606, Yes in Block 704, the detection interval is identified as not being associated with an atrial fibrillation event”. As indicated in Fig. 11  and para 90, Sarkar uses the presence / absence of a p-wave to verify the validity of arrhythmia], not a sensing event that is causes a false indication (ie the PAC) to “adjust, in response to a detected sensing event, sensitivity or specificity of one or both of the first and second arrhythmia detection criteria [see Fig. 11 elements 714, 718, 720, and 720 also see para 90 in particular… “The adjustment count associated with the adjusting of the AF detection threshold, described below, is incremented” also see para 93 in particular “during periods of P-sense detection 606 when atrial fibrillation is not being identified 608, Yes in Block 704, the adaptive threshold 612 is increased, Block 714, and added to the AF threshold 614, Block 720, until the adaptive threshold 610 reaches an adaptive threshold maximum 616”. As mentioned in these sections, and specifically shown in Fig. 11, after the first criteria is met (see element 702) , when there is presence of a p-wave (ie an indication of susceptible to a false positive) than the AF detection threshold is incrementally increased (see element 714). This increased amount is added to increase the AF detection threshold (the second criteria) until it reaches a maximum at which point no 
Baumann discloses that premature atrial contractions are events that at a high enough number cause false positives for atrial arrhythmia [see para 97… “patients who exhibit high numbers of premature Atrial contractions (PACs), this threshold of R-R variability might be too low, and this algorithm will trigger a lot of false positive AFIB events”] in the analogous art of electroencephalogram diagnostics [see para 70… “Measurement devices may be the three or more electrodes shown on the patches in previous Figures for ECG measurements, as well as thermocouples or thermistors, accelerometers, a magnetoresistance (GMR) sensor, and electrodes for other measurements including EEGs”].
Gillberg discloses using a processing module (understood to be inclusive of circuits) that further analyzes a detected arrhythmia event by matching the detected arrhythmia with patterns in order to determine what type of arrhythmia this event is [see para 77… “processing module 132 may also implement a template matching algorithm in order to determine the morphology of a detected arrhythmia and to further classify the arrhythmia.”] Additionally Gillberg discloses that some arrhythmias are life-threatening and require treatment [see para 78… “Upon detection of potentially life-threatening arrhythmias (e.g., VT/VF), processing module 132 may instruct signal generator module 138 to treat the potentially life-threatening arrhythmia using high-energy therapies (e.g., 
cardioversion or defibrillation therapy).  Potentially life-threatening arrhythmias (e.g., VT/VF) that are typically treated using high-energy therapies (e.g., cardioversion or defibrillation) may be referred to herein as "shockable arrhythmias.”] in the analogous art of arrhythmia diagnostics [see para 4… “The present disclosure may sense ventricular events and detect arrhythmias using a primary sensing vector.”]. 
	Allavatam discloses choosing between tiers of criteria (including at least two different tiers of criteria) based on detected events [see para 54… “Multiple tiers or criteria may apply in this illustrative example, for example, if a noise marker is identified in the previous 8 detected events, or three noise markers in the previous 24 detected events, then the illustrative example would apply the "more conservative" criteria 102.”] with one being a conservative criteria and the other being an aggressive criteria which is understood to be a less sensitive and more sensitive criteria respectively when certain signal characteristics are noted [see para 46… “selection of less sensitive and more conservative criteria to arrhythmia identification and, when certain signal characteristics are noted, to switch to more aggressive criteria for arrhythmia identification.”] for the purpose of allowing for quicker identification of arrhythmias while retaining the ability to apply a more detailed analysis when needed [see para 83… “allow quicker identification of an arrhythmia in certain circumstances, while retaining the potential benefit of applying more conservative criteria in other circumstances”] in the analogous art of implantable devices related to arrhythmia [see para 3… “The present invention includes implantable devices and methods of operation in implantable devices which implement dual and adaptive arrhythmia detection criteria.”]. Allavatam further discloses these signal characteristics are inclusive of morphology analysis [see Fig. 3 elements 110, and para 48… “A potential arrhythmia could also be identified through shape (morphology) analysis”].
 	Since Baumann discloses that premature atrial contractions alone can cause false positives, it would have been obvious to one having ordinary skill to not only modify the AF score (factor controlling specificity and sensitivity as discussed earlier in the rejection to this claim) with irregularity evidence, origin count and PAC evidence, together with the detection of a p-wave, but also with only premature atrial contractions (ie PAC evidence) alone with the detection of a p-wave as this is a subcombination of the possible combinations of equation for the AF score taught by Sarkar and this will help to account for additional situations that cause false positives; thereby, improving the ability of Sarkar to remove false positives and provide greater accuracy for detecting true arrhythmia conditions.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sarkar in view of Baumann’s arrhythmia detection circuit to include an additional step of classifying the detected arrhythmia using template matching similarly to that disclosed by Gillberg so that a practitioner can be notified if this arrhythmia event is potentially life threating and potentially needs to be immediately treated.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sarkar in view of Baumann in view of Gillberg by modifying the classification of arrhythmia by using template matching (ie a type of morphology matching like that discussed by Allavatam) with a more sensitive detection criteria and a less sensitive detection criteria similarly to that taught by Allavatam such 



Regarding Claim 19, paragraph 59 of Sarkar discloses specifically detecting atrial flutter as an optional embodiment [see in particular “However it is recognized that aspects of the method may be applied to detection of other atrial arrhythmias, such as atrial flutter or other forms of atrial tachycardia.”]. As disclose in rejection to the independent claim above, when a high enough PAC event occurs then the AF detection threshold is increased until a maximum is reached (thereby reciting a change in sensitivity or specificity for the first criteria). Additionally, Fig. 11 element 710 and para 89 of Sarkar [see in particular “If the count of the number of consecutive current atrial fibrillation detection intervals, or the duration for which atrial fibrillation has been currently determined to be occurring is greater than the detected AF duration threshold, Yes in Block 708, an adjustment count associated with the adjusting of the AF detection threshold, described below, is reset to zero”] show that after p-waves stop occurring (indicating that the data is not susceptible to false data) , the added adjusted amount becomes 0 and the AF detection threshold returns to it’s original value within a set time.




Regarding Claim 20, Sarkar discloses a first and second arrhythmia detection criteria that includes detection of sensed ventricular depolarization intervals satisfy a specific ventricular depolarization interval scatter a detection threshold. This is best shown in Fig 5 elements 220 and 224 along with paragraph 59 [ see in particular “As illustrated in FIG. 5, according to one embodiment, the determination of an atrial arrhythmia may be based on the irregularity of ventricular cycles having RR intervals that exhibit discriminatory signatures when plotted in a Lorenz scatter plot”] and paragraph 66 [“At block 220 an RRI variability metric (or more generally a VCL variability metric) is determined from the scatter plot.”]. The depolarization intervals are understood to be the intervals between R waves which correlates RR intervals. Additionally, as discussed in paragraph 59 and 66 of Sarkar, Sarkar discloses analyzing data by making a scatter plot of these RR intervals to obtain a RRI (RR interval) variability metric. This metric is than compared to a threshold value (understood to be the VV interval scatter AF detection threshold) as indicated in element 224. This change results in a change of sensitivity or specificity as claimed. While this feature is directed towards the first criteria (ie the AF detection threshold), as discussed in the adjusting step of the independent claim above, Sarkar in view of Baumann in view of Gillberg clearly has a circuit preprogrammed to be capable of performing the process on the second criteria as claimed.




Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Baumann in view of Gillberg in view of Allavatam as applied to claim 1 above, and further in view of Olson et al (US 5545186) hereafter known as Olson.

Regarding Claim 7:
Sarkar in view of Baumann in view of Gillberg in view of Allavatam discloses the invention substantially as claimed including all the limitations of claims 1 and the configuration to provide stimulation to the ventricles [see para 21 of Sarkar… “The methods described herein can also be incorporated in implantable medical devices having therapy delivery capabilities, such as single chamber or bi-ventricular pacing systems or ICDs that sense the R-waves in the ventricles and deliver an electrical stimulation therapy to the ventricles.”]. Additionally, Fig. 11 element 710 and para 89 of Sarkar [see in particular “If the count of the number of consecutive current atrial fibrillation detection intervals, or the duration for which atrial fibrillation has been currently determined to be occurring is greater than the detected AF duration threshold, Yes in Block 708, an adjustment count associated with the adjusting of the AF detection threshold, described below, is reset to zero”] disclose that the additional adaptive threshold which is a modification of the adaptive threshold provided in response to the sensing event is set to 0 which results in the normal adaptive threshold thus resulting restore of detection threshold as claimed.
An implantable medical device and method for determining an atrial arrhythmia event”].
Sarkar in view of Baumann in view of Gillberg in view of Allavatam further discloses the close relationship between atrial arrhythmias and ventricle arrhythmias [see para 4 of Sarkar in particular “As more serious consequences of persistent atrial arrhythmias have come to be understood, such as an associated risk of relatively more serious ventricular arrhythmias and stroke”] and that discriminating between the two types is well known [see para 5 of Sarkar… “Methods for discriminating arrhythmias that are atrial in origin from arrhythmias originating in the ventricles have been developed for use in dual chamber implantable devices wherein both an atrial EGM signal and a ventricular EGM signal are available.”]
Olson discloses “an antiarrhythmic device which detects and classifies arrhythmias of the human heart, and delivers appropriate therapy” [see Olson abstract] which has a microprocessor configured to classify a patient’s heart rhythm [see Col. 5 lines 36-50… in particular “Microprocessor 224 may employ digital signal analysis techniques to characterize the digitized signals stored in random access memory 226 to recognize and classify the patient's heart rhythm”] including atrial or ventricular tachyarrhythmia [see Col. 6 lines 35-42… in particular “which may be analyzed in response to the occurrence of a pace or sense interrupt to determine whether the patient's heart is presently exhibiting atrial or ventricular tachyarrhythmia”].


Regarding Claim 8, Para 27 of Sarkar further discloses using ICD (implantable cardioverter defibrillator) that includes a therapy circuit in the form of an operating pacing electrode [see in particular “ICD 10 may alternatively be configured as a subcutaneous device having sensing or pacing electrodes incorporated on the housing 11 of the device in which case transvenous leads are not required.”]. Additionally, para 28 [see “the methods of the present invention may also be practiced with other types of devices such as those employing dedicated digital circuitry”] further discloses digital circuitry as controlling the device, which is understood to include the pacing electrode. Thus, this digital circuitry is at least inclusive of a control circuit configured to initiate delivery of shock.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Baumann in view of Gillberg in view of Allavatam as applied to claim 1 above, and further in view of Gunderson et al (US 20180035956) hereafter known as Gunderson.


Regarding Claim 9:
Sarkar in view of Baumann in view of Gillberg discloses the invention substantially as claimed including all the limitations of claim 1. Additionally as disclose in rejection to the independent claim above, Sarkar in view of Baumann in view of Gillberg discloses when. Additionally, as disclose in rejection to the independent claim 1 above, when a high enough PAC event occurs then the AF detection threshold is increased until a maximum is reached (thereby reciting a change in sensitivity or specificity for the first criteria) , the added adjusted amount becomes 0 and the AF detection threshold returns to its original value within a set time. Finally, Sarkar discloses implantable cardioverter defibrillator [see para 21… “ICDs that sense the R-waves in the ventricles and deliver an electrical stimulation therapy to the ventricles”]. 
However, Sarkar in view of Baumann in view of Gillberg in view of Allavatam specifically addresses determining arrhythmias related to atriums of the heart [see abstract… in particular “An implantable medical device and method for determining an atrial arrhythmia event”] and therefore fails to disclose bradycardia as claimed.
	Gunderson discloses that Implantable medical devices (IMDs) are known in the art to detect bradycardia, tachycardia and fibrillation together as all are detected through analysis of R-waves and P-waves [see para 3 of Gunderson… “Implantable medical devices (IMDs) and external, e.g., wearable, medical devices, including implantable pacemakers and implantable cardioverter-defibrillators (ICDs), record cardiac electrogram (EGM) signals for sensing cardiac events, e.g., P-waves and R-waves.  IMDs detect episodes of bradycardia, tachycardia and/or fibrillation from the sensed cardiac events, and respond to the episodes as needed with pacing therapy or high-voltage anti-tachyarrhythmia shocks, e.g., cardioversion or defibrillation shocks.”]
Since an IMD is a known device to not only analyze atrial arrhythmias but also bradycardia as taught by Gunderson and Sarkar discloses using IMD device, it would have been obvious to one having ordinary skill at the time the invention was filed to modify Sarkar in view of Baumann in view of Gillberg in view of Allavatam to additionally detect bradycardia as the detection of both in one IMD is a well-known feature within the art.


Regarding Claim 10, Fig. 1 and para 24 of Sarkar [see in particular “The coronary sinus lead 6 is shown in the embodiment of FIG. 1 as having a defibrillation coil electrode 8 that may be used in combination with either the coil electrode 20 or the coil electrode 23 for delivering electrical shocks for cardioversion and defibrillation therapies.”] further discloses using an ICD that includes a coil electrode (a type of therapy circuit) which provides defibrillation. Additionally, para 28 of Sarkar [see “the methods of the present invention may also be practiced with other types of devices such as those employing dedicated digital circuitry”] further discloses digital circuitry as controlling the device, which is understood to include the coil electrode. Thus, this digital circuitry is at least inclusive of a control circuit configured to control pacing therapy according to specific modes.



Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim and are objected to based on dependency to independent claims 1 and 12 for the use of “second atrial arrhythmia confirmation criteria” as outlined above under claim objections section, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 is the broadest claim. Claim 4 recites: An apparatus of an ambulatory medical device, the apparatus comprising: an arrhythmia detection circuit including signal processing circuitry configured to: receive a cardiac signal representative of cardiac activity, apply a first atrial arrhythmia detection criteria to the received cardiac signal; apply, in response to the applied first atrial arrhythmia detection criteria producing a positive indication of a type of arrhythmia, a second atrial arrhythmia confirmation criteria to the received cardiac signal, wherein the second atrial arrhythmia confirmation criteria is different from the first atrial arrhythmia detection criteria and is more specific to detection of the type of arrhythmia detected than the first atrial arrhythmia detection criteria, a sensing event that causes false indications of detection of arrhythmia by one or both of the first atrial arrhythmia detection criteria and the second atrial arrhythmia confirmation criteria, and adjust, in response to the detected sensing event that causes false indications of detection of arrhythmia by one or both of the first atrial arrhythmia 
The closest prior art of record is Gillberg in view of Baumann in view of Allavatam. Gillberg in view of Baumann in view of Allavatam discloses the invention substantially as claimed including all the limitations of claim 1 as outlined in the rejection to claim 1 above. However, Gillberg in view of Baumann in view of Allavatam fails to disclose adjusting the sensitivity or specificity of the first atrial arrhythmia detection criteria and the second atrial arrhythmia confirmation criteria in response to detecting one or more of a number of pauses in cardiac depolarization in the received cardiac signal that exceeds a specified threshold number of pauses, a heart rate that is non-physiologically slow, and a number of changes in amplitude of the received cardiac signal that exceed a specified amplitude change threshold within a specified period of time. Furthermore, nothing in the prior art obviates this deficiency when viewed with Gillberg in view of Baumann in view of Allavatam. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art. Thus, claims 4 and 15 contain allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792